Title: From George Washington Adams to Louisa Catherine Johnson Adams, 6 May 1825
From: Adams, George Washington
To: Adams, Louisa Catherine Johnson




5.
My beloved Mother.
Boston 6th. May 1825.


Your letter of the 1st. instant has affected me deeply: it was received this morning and afforded me more real pleasure perhaps than any you have ever addressed to me. Your style in writing is known to be that of the most animated conversation but in this instance it seems to obliterate the ideas of time and distance and to bring me near to you not in the mood of mortified affection and extinguished expectation, but in that of gratified feeling arising from a sensible confidence imparted by a superior. You laugh good humouredly at the "folie" of my affections yet acknowledge "qu’il-y-a du charme avec affections du cœur." You smile at their illusion yet confess that it is "enivrante." A romantic disposition cultivated by admiration of the finest delineations of passion which have excited at once the wonder and the love of mankind, by the warmest, most passionate pictures of the most ardent poets, has been refined till it constitutes the primary element of my character: but external impressions acting upon this spring awaken my own feelings without much reference to the moving power, and they deprive me of that cautious judgment which selects with skilful accuracy and thereby ensures the durability of happiness.  Repeated disapointments in different purposes have tinged this disposition with what is called philosophy although my vanity does not yet admit the propriety of this application of the terms: of late I incline to sneer at every thing convinced most feelingly that "one by one, by turns, some grand mistake / Casts off its bright skin yearly, like the snake."
I am happier, my spirits are more regular, more continued, more equable than for some years they have been; but I have lost all faith in others, I cannot know the pleasure of credulity. My affections now flow only in one current; toward you, and John and Charles: yet here there is no expectation: nothing to hope or fear from either. Kindness settled and immutable is natural to our condition: circumstances may indeed destroy it but this idea is too painful, we believe too improbable, for anticipation. What then is the consequence? I look upon the world and feel that life has not realized my expectations: that few are to be trusted and fewer to be loved: that interest is the guiding principle of all: that restrictions encircle men on all sides: that opinion is an invisible but incessant persecutor; and that faults stand out in prominent relief while excellences are rejected or denied. And must a man then "file his mind" to individual selfish interest: repel those impulses which when successful confessedly exalt the character, and raise it to an higher and more honourable eminence than nature has alloted to the aggregate of beings: destroy the feelings which are the real aliment of benevolence and replace them by the cold calculations of suspicion and distrust.! and all for what? for personal applause; for dissimulation the instrument of success; the key to admiration. "Praise is as often ill bestowed as blame, and even when bestowed it has no other real value than the mere expression. Voltaire said of Beaumarchais "Sa vie fut un proces." The individual characterized the species. Grandfather in the Cunningham correspondence applied to himself the verses of Lord Lyttleton on the grand Condé and is not the application striking? his very virtues injured him with men: his generosity of nature was armed against him.
The heart sickens when it owns the fidelity of this portrait: it seeks in the beautiful fictions of eloquence and poetry the real glory which life does not exhibit, the strong affection which life will not exhibit, the true benevolence which life cannot possess. If there be pain in "a too sensitive mind" there is also pleasure. It enjoys as richly its peculiar treasures as it suffers deeply its appointed sorrows: and I have always thought that imagination, which was formed in early youth and developed by the delight I took in the wild fancies of Arabian tales, a blessing rather than a curse. but life is supposed to begin to wane at twenty five and the effervescence of youthful blood to be diminished from that time; this imagination must therefore be repressed and life regarded as it is.  What mine may be it is impossible to tell. that I must form an artificial character or be forever nobody, is clear, and if your letter has called forth my real feelings you will excuse their energy. My correspondence with you shall not be interrupted by any voluntary act of mine but will generally show the inclination of my mind to laugh at all which passes round me. Men are the puppets of a show box, each in turn trying to pull the wires which impel the others to "fantastic tricks," and I a petty puppet like the rest. I am satisfied that this is a foolish letter but cannot measure what I write to you, and if I ask you not to let others see it, it is in the hope that your affection will pardon the absurd enthusiasm of your son.


George Washington Adams.




